Proceeding pursuant to article 78 of the Civil Practice Act, transferred to this court pursuant to section 1296 of the Civil Practice Act, to review a determination of respondent suspending for a period of thirty days the chauffeur’s license of the petitioner for violation of paragraph (e) of subdivision 3 of section 71 of the Vehicle and Traffic Law. Determination confirmed, without costs. The suspension flows from an accident between the bus operated by petitioner and a privately owned automobile at the intersection of Hillside Avenue and Winchester Boulevard, Queens County, at 5:50 a.m., on January 12, 1952. There was substantial evidence to support the finding of the hearing referee that petitioner knowingly passed through a red light and was guilty of gross negligence. (Cf. People v. Saroff, 227 App. Div. 114.) MacCrate, Acting P. J., Beldock, Murphy and Ughetta, JJ., concur; Schmidt, J., dissents and votes to annul the determination upon the ground that, while there is some evidence of ordinary negligence, there is not “substantial evidence” of gross negligence on the part of petitioner. (Matter of Donahue v. Fletcher, 299 N. Y. 227, 229.)